Citation Nr: 1004060	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  02-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied entitlement to service 
connection for a lower back disability.  

The Veteran testified before the undersigned at a May 2003 
videoconference hearing at the RO in Huntington, West 
Virginia.  A transcript of the hearing has been associated 
with his claims folder.

In April 2004, the Board remanded this matter for further 
development.

In March 2006, the Board denied the Veteran's claim for 
service connection for a lower back disability.  The Veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  

In January 2008, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in the Court's decision. 

In January 2009, the Board remanded this matter for further 
development in accordance with the Court's January 2008 
decision.



FINDING OF FACT

The Veteran's lower back disability is not the result of an 
in-service disease or injury.




CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a pre-adjudication letter dated in May 2002, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a lower back disability.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a March 2009 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claim in a September 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social 
Security Administration disability records, and all of the 
identified post-service VA treatment records and private 
medical records.  In addition, the Veteran was afforded VA 
examinations for a lower back disability.

The Court's decision was based on the confusing nature of the 
opinion provided by a VA examiner.  VA subsequently arranged 
for a new examination and obtained an opinion that, as 
discussed below, is adequate to decide the claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a lower 
back disability is thus ready to be considered on the merits.


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having various lower back disabilities.  For 
example, a July 2009 VA examination report indicated a 
diagnosis of osteoarthritis and degenerative changes along 
the inferior end plate of T11.  

Furthermore, the Veteran's service treatment records indicate 
that he was treated for lower back pain on multiple occasions 
and that in February 1980 he injured his lower back while 
bending to lift a wooden box of vehicle gears.  He was 
diagnosed as having strained lower back muscles.  Therefore, 
there is evidence of a current lower back disability and an 
in service lower back injury.

As for the etiology of the Veteran's current lower back 
disability, the evidence is a finding a link between the 
current disability and a disease or injury in service.  

An August 2005 VA examination report includes an opinion that 
it was "as likely as not or not as likely as not" that the 
Veteran's lower back disability was due to his in service 
muscular strain.  The physician also commented that it was 
"at least as likely as not" that his lower back disability 
was the result of a 1985 injury sustained when the Veteran 
fell while at work, resulting in pelvic fractures.  This 
opinion was based on the fact that examination revealed 
tenderness in the sacroiliac joint on the right, slightly 
greater than the left.  The paraspinous muscles were normal 
and there was no tenderness or spasms in the paraspinous 
muscles proper.  The Veteran's in service back injuries were 
muscular and the diagnosis at the time of separation from 
service was that of muscular-postural back pain.

In its January 2008 decision, the Court stated that the 
opinion provided by the physician who conducted the August 
2005 VA examination was confusing and contradictory and 
required clarification.  Therefore, the Veteran was afforded 
a second VA examination in July 2009.  The July 2009 VA 
examination report includes an opinion that the Veteran's 
lower back disability was not caused by or a result of his 
service.  This opinion was based on the fact that the Veteran 
was released from service at the age of 19 and that while he 
did sustain a back strain in service, such an injury would 
not have caused his current back pain.  Rather, the examiner 
opined that the Veteran's fall from a roof in 1985 "was a 
major issue in his back pain."

The August 2005 opinion is of limited probative value because 
of its confusing and contradictory wording.  However, the 
examiner did provide a rationale that would lead to a 
conclusion that the current disability was unrelated to 
service.  

The opinion of the physician who conducted the July 2009 VA 
examination is clear and concise, and as the examiner 
explained the reasons for his opinion and they are consistent 
with the evidence of record, his opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The Veteran has reported continuity of back symptomatology.  
In a September 2002 statement (VA Form 21-4138) and during 
the May 2003 hearing, he asserted that he had experienced 
back problems ever since his in service back injury.  The 
Veteran is certainly competent to report a continuity of 
symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  However, his statements as to continuity 
of symptomatology are inconsistent with other statements he 
has made regarding the history of his back symptoms.  

An April 2002 VA pain assessment note reveals that the 
Veteran reported lower back pain, which he described as a 
"new pain."  A May 2002 VA treatment note reveals that he 
reported experiencing low back pain on and off since 1985 
after he fell from a building during construction work and 
that the pain had become progressively worse over the 
previous 2 years.  Private treatment records dated in 1986 
and 1987 mention the 1985 injury, but do not report any 
previous back symptomatology.  At a private psychiatric 
evaluation in July 2002, he reported the 1985 injury, but did 
not mention the in-service back symptoms or any on going back 
problems prior to 1985.  In light of the contemporaneous 
record and the Veteran's contradictory statements, the Board 
finds that his reports of continuity of back symptomatology 
made during the course of the current claim are not credible.  
See Buchanan, (holding that the Board can find lay statements 
lack credibility where inconsistent with the contemporaneous 
record).

There is no other competent evidence indicating a nexus 
between the Veteran's lower back disability and his in-
service back injury or any other disease or injury in 
service, and neither the Veteran nor his representative have 
alluded to the existence of any such evidence.

If a chronic disease, such as arthritis, is shown in service 
and at any time thereafter, service connection will be 
conceded.  38 C.F.R. § 3.303(b). There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  As discussed above, there is no evidence 
showing arthritis in service.  Hence, service connection 
cannot be granted on that basis. 

Service treatment records do not reveal any treatment for or 
diagnosis of arthritis and the Veteran's July 1980 separation 
examination revealed a normal spine.  To be present as a 
disability for VA purposes, arthritis must be shown on X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  The first 
clinical evidence of arthritis is the July 2009 VA 
examination report.  The absence of any clinical evidence for 
decades after service weighs the evidence against a finding 
that the Veteran's osteoarthritis of the spine was present in 
service or in the year immediately after service.  Maxson v. 
Gober, 230 F.3d 1330  (Fed. Cir. 2000).  

Thus, the preponderance of the evidence reflects that the 
Veteran did not have arthritis in service and such disease 
did not manifest until more than a year after his September 
1980 separation from service. 

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a lower back disability must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for a lower back disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


